[J-50-2021]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


 MICHAEL F. SZWERC, M.D.,            :             No. 10 MAP 2021
                                     :
                   Appellant         :             Appeal from the Order of the
                                     :             Superior Court at No. 2500 EDA
                                     :             2019 dated July 8, 2020 Affirming
             v.                      :             the Order of the Lehigh County
                                     :             Court of Common Pleas, Civil
                                     :             Division, at No. 2014-C-3230 dated
 LEHIGH VALLEY HEALTH NETWORK,       :             August 5, 2019
 INC. D/B/A LEHIGH VALLEY NETWORK;   :
 LEHIGH VALLEY HOSPITAL, INC., D/B/A :             ARGUED: September 21, 2021
 LEHIGH VALLEY HEALTH NETWORK        :
 AND LEHIGH VALLEY HEART AND LUNG :
 SURGEONS; LEHIGH VALLEY PHYSICIAN :
 GROUP, AFFILIATED WITH THE LEHIGH   :
 VALLEY HEALTH NETWORK D/B/A         :
 LEHIGH VALLEY PHYSICIAN GROUP       :
 AND LEHIGH VALLEY HEART AND LUNG :
 SURGEONS; SPECIALTY PHYSICIANS      :
 OF LVHN, P.C. D/B/A LEHIGH VALLEY   :
 HEART AND LUNG SURGEONS;            :
 MICHAEL D. PASQUALE, M.D.; MICHAEL  :
 A. ROSSI, M.D.; AND THOMAS V.       :
 WHALEN, M.D.,                       :
                                     :
                   Appellees


                                        ORDER


PER CURIAM                                                    DECIDED: July 20, 2022

      AND NOW, this 20th day of July, 2022, the appeal is DISMISSED as having been

improvidently granted.

      Former Justice Saylor did not participate in the decision of this matter.